PER curiam:
HH
Aproximadamente desde los diecisiete (17) años, Alberto Irizarry Sanabria, nacido en Mayagüez, comenzó a tener problemas de comportamiento —disciplina y abandono de la escuela— que afectaron la interrelación con sus familia-res inmediatos, a saber, su madre Nilda Sanabria y abue-las materna y paterna. Para esa época inició su carrera delictiva. Como menor se le imputaron varias faltas, pero siguiendo los consejos de su padre César Irizarry Marto-rell, obtuvo inmunidad y sirvió de testigo de El Pueblo. T.E. II, págs. 19-20.(1) Subsiguientemente, se mudó a vivir con unos amigos en el área metropolitana (Bayamón). Fue acusado por delitos relacionados con armas, tentativa de asesinato, recibir propiedad hurtada, amenazas, escala-miento, apropiación ilegal agravada, robo y sustancias controladas. Convicto en múltiples instancias, estuvo preso en la Penitenciaría Estatal y en la Cárcel Regional de Bayamón.
En julio de 1985 se evadió de la Cárcel Regional de Bayamón y se dirigió hacia la zona oeste de la Isla, de donde era oriundo. Declarado prófugo de la justicia, el 25 de octubre de 1985 fue arrestado por otros delitos. Se le imputó entonces haber violado y sodomizado a una joven de Mayagüez. En esa fecha, en horas de la madrugada, fue ingresado y se encontraba solo en una celda de detenidos del cuartel de Mayagüez en espera del trámite judicial.
Ese día, Pablo Irizarry Mejias había acudido al edificio del tribunal de Mayagüez buscando a su novia, joven ala-gadamente peijudicada en los casos antes referidos. Al no encontrarla acudió al cuartel. Entró por el área de estacio-*771namiento y le preguntó al policía Juan A. Velez López quien tenía a su cargo el caso de su novia. Este, entre otras cosas, le informó que se había arrestado a Alberto y le se-ñaló la celda. Dicho agente prosiguió su camino con otro detenido. T.E. I, págs. 33-35. Irizarry Mejias se dirigió en-tonces a la celda al encontrar una puerta con la cerradura defectuosa y sin candado. íd., págs. 41-42. “Es evidente que al dirigirse a la celda donde estaba Alberto Irizarry Sanabria, el codemandado Pablo Irizarry había contem-plado atacar a éste. No obstante, cualquier oportunidad que hubiera existido de que el codemandado abandonara dicha disposición quedó eliminada por la conducta de Alberto Irizarry Sanabria.” (Enfasis suplido.) Exhibit I, pág. 6. Este, al informarle el codemandado que era el novio de la agredida, se jactó de su delito provocando al codeman-dado de forma aparentemente deliberada y se abalanzó so-bre éste desde el otro lado de la reja para atacarlo. El code-mandado Pablo Irizarry, aunque no se encontraba en un peligro real, sacó su revólver y disparó contra Alberto, cau-sándole la muerte.
Los familiares inmediatos de Alberto entablaron de-mandas contra el Estado Libre Asociado e Irizarry Mejias. Previa vista al efecto, el Tribunal Superior, Sala de Maya-guez (Hon. Germán J. Brau), concluyó que el Estado había incurrido en noventa por ciento (90%) de negligencia. En cuanto a Alberto Irizarry, encontró que si bien éste había sido “una persona con problemas de adaptación social y un extenso récord criminal, lo que indudablemente afectó su relación con sus familiares, lo cierto es que los lazos con sus padres y hermano nunca desaparecieron. Sus familia-res mantuvieron, durante el tiempo que Alberto estuvo en prisión, una actitud de apoyo hacia dicho joven, con res-pecto al cual no perdían la esperanza de verlo rehabilitado”. (Énfasis suplido.) Exhibit I, pág. 8.
Dicho foro concluyó que su .muerte causó intensos sufri-mientos a sus padres, por lo que les concedió la suma de *772cincuenta mil dólares ($50,000) a cada uno, y la cantidad de veinticinco mil dólares ($25,000) a su hermano Julio César Irizarry. Redujo estas sumas a cuarenta y cinco mil dólares ($45,000) y veintidós mil quinientos dólares ($22,500), respectivamente, al imputarle a Alberto un diez por ciento (10%) de negligencia. Además, declaró con lugar la demanda de coparte del Estado contra Irizarry Mejias, a quien condenó a reembolsar al Estado, menos, claro está, la negligencia correspondiente al propio Estado.
Inconforme, acudió ante nos el Estado cuestionando, por exagerada, la concesión de esas partidas en vista de que se afectaron los lazos familiares por razón de los graves pro-blemas confrontados por Alberto. Expedimos y autoriza-mos una transcripción de evidencia.
HH t — 1
Reconocemos una vez más que el sufrimiento humano no es entera ni perfectamente cotizable. El dolor y los sentimientos que pueden experimentar los progenitores y familiares cercanos por la muerte de un ser querido, resulta en extremo difícil de cuantificar. De ordinario, será el tribunal de instancia el que, por estar en mejor posición, evaluará todos los elementos visibles e intangibles que nutren ese tipo de determinación.
Sin embargo, esta norma de abstención no es absoluta: ha de ceder cuando la suma concedida sea exageradamente alta o ridiculamente baja. Urrutia v. A.A.A., 103 D.RR. 643 (1975); Publio Díaz v. E.L.A., 106 D.P.R. 854 (1978); Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757 (1978); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985). Entre los factores que han de considerarse pertinentes al caso están la estabilidad del núcleo familiar —aquí ambos progenitores se habían divorciado, incluso el padre tuvo tres (3) hijos más después— y la naturaleza y solidez de los *773lazos familiares, ello manifestado por el contacto, interés, etc.
Hemos evaluado cuidadosamente la prueba documental, tanto la estipulada como la otra admitida, al igual que la testifical. Indudablemente reflejan que las visitas que los demandantes hicieron a Alberto mientras estuvo confinado fueron limitadas. Aunque coincidimos con la ilustrada sala sentenciadora de que ciertamente los lazos familiares no desaparecieron en su totalidad, la vida delictiva de Alberto los tronchó sustancialmente. Adverti-mos que durante el período del 1984 su madre y hermano Julio César lo visitaron en la cárcel en sólo dos (2) ocasiones. En 1985 ella lo visitó en Bayamón únicamente una (1) vez, el 28 de julio.
Si bien el tribunal concluyó, además, que el padre “lo llegó a visitar a la Cárcel de Bayamón, manteniéndose en comunicación con él por correo” (Exhibit I, pág. 4), del examen de los récord de visitas firmados de la Penitenciaría Estatal de Río Piedras y la Institución Regional Metropolitana de Bayamón no se desprende ese hecho. Por el contrario, la lectura de los testimonios de la madre Nilda (T.E. I, págs. 120-158), su padre César (T.E. II, págs. 8-84) y su hermano Julio César (T.E. I, págs. 99-120), demuestra que los vínculos familiares se debilitaron bastante con la au-sencia voluntaria de Alberto y, naturalmente, sus fechorías.(2) Pecaríamos de ingenuos si negamos esta realidad.
En las circunstancias de autos, estimamos que las su-*774mas concedidas son exageradamente altas. Urrutia v. A.A.A., supra. Reconocemos que ninguna muerte es totalmente reparable de forma económica. Cada ser humano único goza de elementos físicos y mentales distintos y valores distinguibles. Procede disminuir las sumas concedidas a la mitad. Desde joven Alberto optó por abandonar su residencia familiar, mantuvo poco contacto con sus familia-res y al momento de su muerte contaba con veinticinco (25) años.
Aplicada la negligencia comparada previamente fijada por el tribunal de instancia, procede dictar sentencia que condena al Estado Libre Asociado a satisfacer a su padre César Irizarry diez mil dólares ($10,000), igual cantidad a su madre Nilda Sanabria y cinco mil dólares ($5,000) a su hermano Julio C. Irizarry Sanabria. Se dictará la corres-pondiente sentencia y se remitirán los autos originales al foro de instancia.
La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
— O —

(1) Para fines expositivos, la T.E. I corresponde a la vista de 27 de julio de 1987, y la T.E. II al día 28.


(2) Curiosamente, su madre declaró que desconocía cuánto tiempo tenía que cumplir en prisión y cuánto le faltaba para salir. T.E. I, págs. 129 y 143. También, testificó que no sabía que se había evadido de la cárcel (T.E. I, pág. 128), aun cuando fue objeto de noticia en la prensa. T.E. II, págs. 75-76. Ella y el padre en sus respectivos testimonios mencionaron unas cartas, pero ninguna fue presentada en evidencia. T.E. I, pág. 121; T.E. II, págs. 49 y 54. Su padre también aceptó que no sabía dónde Alberto vivía después de irse y mientras estuvo en el área metropolitana. T.E. II, pág. 70. Admitió que no se interesó en saber por qué estaba preso en la segunda ocasión. T.E. II, pág. 72.